t c memo united_states tax_court sharon l garrett petitioner v commissioner of internal revenue respondent docket no 28049-14l filed date p who made no returns of income_tax for the years in issue objects to r's proceeding with collection of unpaid tax solely on the ground that for failure of r to mail to her a notice of tax_deficiency notice he could not assess the unpaid tax and therefore could not by administrative means collect it from p held p bears the ultimate burden of proving that r did not mail the notice held further accepting p's implicit claim that she did not receive the notice as sufficient to shift to r the burden of going forward with evidence to prove that he mailed the notice to p r has carried his burden by producing a copy of the notice along with a certified mail list containing information indicating that the notice was sent to p by certified mail on the date shown on the notice held further the burden of going forward with the evidence having shifted back to p to counter r's showing that he mailed the notice to p on the date shown on the notice p has failed to carry that burden held further p having failed to carry her ultimate burden of showing that r failed to mail the notice to her r may proceed with collection sharon l garrett pro_se monica i cendejas cory h ellenson erin kathleen salel and michael k park for respondent memorandum findings_of_fact and opinion halpern judge this case is before us to review a determination determination by the internal_revenue_service appeals_office appeals that the secretary's filing of a notice_of_federal_tax_lien with respect to petitioner's property was an appropriate action and that collection of unpaid federal_income_tax additions to tax and interest for petitioner's taxable calendar years through may proceed we review the determination pursuant to sec_6320 and sec_6330 d petitioner has conceded her liability for and we assume the unless otherwise stated all section references are to the internal_revenue_code_of_1986 in effect at all relevant times and all rule references are to the tax continued correctness of the determination as it applies to the remainder of the determination for through years in controversy remains in issue this is our second report in this case our first garrett v commissioner tcmemo_2015_228 addressed both parties' motions for summary_judgment petitioner had moved for summary_judgment in her favor on the grounds that respondent had not offered adequate evidence of having mailed to her a notice_of_deficiency for the years in controversy his failure to have mailed a notice would have forestalled any collection efforts for those years as evidence that he had mailed petitioner a notice_of_deficiency for those years respondent produced a copy of that notice and a certified mail list evidencing that he had mailed the notice to petitioner we stated it is well established that a u s postal service form_3877 or equivalent certified mail list is highly probative evidence that a notice_of_deficiency included on the list was sent to the address specified id at quotation marks ellipsis and brackets omitted petitioner argued however that because the notice that respondent produced did not bear the certified mail number indicated on the certified mail list the list evidenced only that respondent sent her something but not necessarily the notice petitioner cited no authority for continued court rules_of_practice and procedure the proposition that a notice_of_deficiency sent by certified mail must bear the certified mail number for a copy of the notice to constitute valid evidence that it was mailed we rejected petitioner's argument that the certified mail list and the notice that respondent had produced were as a matter of law insufficient to establish the validity of the assessments and the validity of respondent's subsequent collection activities id at we stated t he certified mail list evidences that the notice_of_deficiency was mailed to petitioner id at we denied petitioner's motion for summary_judgment the only issue now before us following trial is whether respondent in fact mailed to petitioner a notice_of_deficiency before assessing tax for the contested years we find that he did introduction findings_of_fact other than the ultimate fact of whether respondent mailed to petitioner a notice_of_deficiency for the years in controversy there are few facts to be found neither petitioner nor respondent called any witnesses and petitioner offered no we also denied in part respondent's motion for summary_judgment because for through the motion presented genuine questions of material fact we granted the motion in part with respect to because of petitioner's concession of liability for that year testimony pertinent to the question of whether respondent mailed to her a notice_of_deficiency for the contested years the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic when she filed the petition petitioner resided in california the determination on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding her through tax years in response petitioner sent to appeals a request request for collection_due_process cdp hearing raising various issues including whether the period of limitations had expired whether the internal_revenue_service irs had followed proper procedures and whether she was liable for the assessed tax and asking that collection alternatives be considered sherrie levine is the appeals settlement officer assigned to the request as part of her consideration of the request ms levine verified that an assessment of tax was made for each of through she obtained from respondent's examination the notice_of_federal_tax_lien shows the amount of the lien for each year as follows rounded to the nearest dollar dollar_figure dollar_figure big_number dollar_figure dollar_figure the liens result in part from petitioner's failure to make returns for any of those years and from respondent's making returns for her personnel records that included a copy of a notice_of_deficiency for the years in controversy sent to petitioner's current address that copy is stamped file copy is dated date and determines a deficiency in tax and imposes additions to tax for each of the contested years ms levine concluded that a notice_of_deficiency had been sent to petitioner and for that reason she informed petitioner that she could not challenge her underlying tax_liabilities because she had had a prior opportunity to do so for various reasons ms levine concluded that respondent's filing of a notice_of_federal_tax_lien for through should be sustained and that petitioner was entitled to no other relief from collection the determination dated date followed other documents the parties have stipulated copies of irs forms certificate of assessments payments and other specified matters for the contested years those forms show assessments of tax for the contested years on date per default of day letter ie statutory_notice_of_deficiency the parties have also stipulated a copy of the certified mail list relating to the notice_of_deficiency issued on date for tax years through that document certified mail list is captioned certified mail list it shows the name and address of the sender department of the treasury internal revenue service it recites statutory notices of deficiency for the tax_year s indicated have been sent to the following taxpayers next to that entry is the stamped date date it has four captioned columns certified no taxpayer s address and tax_year s the first row under those column headings is blacked out we assume to hide the identity of another taxpayer the second row shows a 20-digit number petitioner's name her address and the tax years through towards the bottom of the document is a row with the following entries total no of pieces listed by sender total no pieces received at post office postmaster and date there are handwritten initials and what appears to be a circular stamped postmark laguna niguel ca nov the letter u appears at the bottom of the circle followed by three other letters that are indecipherable at the bottom it recites internal revenue service--official use only to the left of that recitation are indecipherable initials petition by the amended petition petitioner assigned the following errors to the determination respondent did not provide petitioner with evidence that she owed tax he deprived her of the opportunity to challenge her liability during her cdp hearing he did not meet all the requirements for a cdp hearing she did not receive a fair or impartial hearing she did not receive all requested documents or files respondent answered denying that he erred as alleged i introduction opinion the parties have filed briefs at the conclusion of the trial in this case petitioner conceded and on brief she reiterates that the only issue she wishes to argue is that respondent failed to mail to her a notice_of_deficiency for the contested years petitioner did not at trial testify or present other evidence that she did not receive the notice or that she did not receive the income attributed to her in the notice the mailing issue aside she does not argue that ms levine abused her discretion in determining that the notice of tax_lien should be sustained respondent asks that we deem petitioner to have waived all issues other than whether respondent mailed to her the notice see 87_tc_698 aff'd 832_f2d_403 7th cir we think it clear that petitioner has decided to rely solely on the failure-to-mail-notice argument and we deem her to have waived all other issues and assignments of error ii parties' arguments a petitioner's arguments petitioner's principal argument is the 'certified mail list' used by respondent to certify the alleged certified mailing of the notice_of_deficiency for through is not a certified mailing list authorized by the united_states postal service hereafter 'usps' but a bootleg document that is fraught with errors and improper completion she adds that respondent may use only a usps form in particular a usps form to prove the certified mailing of a notice_of_deficiency alternatively she argues that if as a matter of law a non-usps form may provide satisfactory proof of mailing the certified mail list does not provide satisfactory proof because it lacks the signature of the person creating the form it lacks the signature of the postal service employee receiving the listed items and it shows as both the number of pieces listed by sender and the number of pieces received at the post office while the document itself at best shows only statutory notices sent to two taxpayers petitioner also attaches to her brief a document purporting to show that the usps could not find tracking number information for the tracking number shown on the certified mail list at trial we excluded the same document from evidence on among other grounds the ground that petitioner had failed to follow our standing_pretrial_order and identify it in writing to respondent and provide to him a copy at least days before trial which prejudiced respondent we will not consider that document here or petitioner's argument relying on it that the usps's inability to find the tracking number on the certified mail list proves that respondent never mailed the notice we note in passing that a help article at the usps com web site states that records for the certified mail service are stored in the tracking system for up to two years http faq usps com articleid last visited date petitioner may have queried the system after the period of inquiry for the notice_of_deficiency dated date expired b respondent's arguments respondent concedes as he must that generally a deficiency in tax may not be assessed and administrative means may not be undertaken to collect the deficiency until after a notice_of_deficiency is mailed to the taxpayer by certified or registered mail see sec_6212 sec_6213 he argues that he has produced a copy of the notice which he claims that he sent by certified mail to petitioner and the certified mail list which evidences that the notice was sent by certified mail that he argues fulfills his burden of production and petitioner has failed to answer with evidence that the notice was not sent further he argues that he has produced proof that the resulting deficiencies in tax for the contested years have been assessed iii discussion respondent is correct that in this case no deficiency for any of the contested years could be assessed or administrative means undertaken to collect the deficiency until after a notice_of_deficiency was mailed to petitioner by certified or registered mail see sec_6212 sec_6213 normally a taxpayer contesting the validity of a notice_of_deficiency on the ground that it was not mailed to the taxpayer within the period for the assessment and collection of any deficiency in tax period of limitations is in receipt of the notice and is claiming that the period of limitations expired before the date shown on the notice see eg 94_tc_82 the taxpayer has the burden of proving the expiration of the period of limitations see rule a coleman v commissioner t c pincite the taxpayer must make a prima facie case on the basis of evidence of the date she filed her return and the date the notice was mailed that the normal period of limitations expired before the notice was mailed if she makes that showing the burden of going forward with the evidence shifts to the commissioner who must introduce evidence to show that the period of limitations was not closed when the notice was mailed where the commissioner makes that showing the burden of going forward with the evidence shifts back to the taxpayer to show that any alleged exception to the expiration of the period of limitations is invalid or otherwise inapplicable the burden_of_proof ie the risk of nonpersuasion however never shifts from the taxpayer see coleman v commissioner t c pincite this is not the normal case petitioner who is contesting whether respondent mailed to her a notice_of_deficiency cannot make a prima facie case of untimely mailing by showing that a notice she received was mailed to her after expiration of the usual period of limitations because she is not claiming untimely mailing but rather no mailing at all we shall nonetheless accept her implicit claim that she did not receive any notice_of_deficiency for the contested years as sufficient to shift the burden of going forward with the evidence to respondent respondent has produced a file copy of a notice_of_deficiency dated date determining deficiencies in petitioner's taxes for moreover because it appears from the file copy of the notice that petitioner filed no returns for any of the contested years the periods of limitations for those years never began to run see sec_6501 a substitute for return prepared under sec_6020 is not considered a return for purposes of starting the period of limitations kaplan v commissioner tcmemo_2014_43 aff'd 795_f3d_808 8th cir sec_301_6501_b_-1 proced admin regs since we find that respondent did mail to petitioner a notice_of_deficiency for the contested years we need not address whether were we unable to make that finding respondent might rectify that error through petitioner has pointed out no irregularities in the file copy and we assume and find that the file copy is a copy of a notice_of_deficiency for the contested years notice that was prepared by respondent for mailing to petitioner that leaves of course the questions of whether and when the notice was mailed respondent offers the certified mail list as evidence that he mailed the notice to petitioner by certified mail on date we may quickly dispose_of petitioner's argument that respondent may use only a usps form_3877 to prove the certified mailing of a notice_of_deficiency as we said in garrett v commissioner at quoting 530_f2d_781 8th cir it is well established that a u s postal service form_3877 or equivalent certified mail list is 'highly probative evidence that a notice_of_deficiency included on the list was sent to the address specified ' the commissioner is not required to produce a usps form_3877 if he produces equivalent evidence of proper mailing see o'r587_f3d_537 2d cir rivas v commissioner tcmemo_2012_20 wl at n citing opinions of other courts consistent with o'rourke that commissioner is not required to produce usps form_3877 if he produces equivalent evidence of proper mailing respondent has produced the certified mail list which contains information indicating that a statutory_notice_of_deficiency for the contested years was sent to petitioner by certified mail on date the date date is stamped at the top of the document next to the statement that notices of deficiency have been mailed to the following taxpayers and it appears on the circular postmark at the bottom of the document next to the entry postmaster and date and initials we have said i t is generally well known that a usps hand- stamped postmark is round meyer v commissioner tcmemo_2013_268 at the circular postmark next to the entry postmaster and date and the initials are sufficient evidence for us to conclude that the postmark is a usps postmark indicating receipt by the usps of the certified mail items listed on the page on date the certified mail list constitutes direct documentary_evidence that on date respondent sent the notice also dated date by certified mail to petitioner see crain v commissioner tcmemo_2012_97 wl at respondent has thus carried his burden of introducing evidence from which me might conclude that the notice was sent by certified mail to petitioner on date petitioner must come forward with evidence to rebut that conclusion with respect to petitioner's arguments it is true that the certified mail list shows as the number of pieces listed by sender and received at the post office while it appears that only two pieces are listed on the document in front of us it may be that the certified mail list is the last page of a multipage document but we do not know in any event the page in front of us does contain the pertinent information concerning petitioner and does include the postmark the failure of the certified mail list to identify the other six items and the fact that the document contains initials rather than signatures goes to the weight we accord the document all things considered on the basis of the notice dated date and the certified mail list showing the certified mailing of a notice_of_deficiency to petitioner on that same date we conclude and find that on date respondent did mail the notice to petitioner the forms in evidence show the subsequent assessment of taxes and other_amounts for the contested years on date and we find that those amounts were so assessed iv conclusion there being nothing further to decide we will enter decision for respondent decision will be entered for respondent
